Citation Nr: 1121622	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 to April 1968 and from August 1976 to September 1984.  The Veteran also served in the Nebraska National Guard from February 1985 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDING OF FACT

1.  High frequency hearing loss was diagnosed in 1981 and 1984 while the Veteran was still on active duty.  

2.  Today, the Veteran's bilateral hearing loss is of such severity to constitute a current hearing loss "disability" for the purpose of service connection under VA regulation 38 C.F.R. § 3.385.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

As the claim for service connection for bilateral hearing loss is being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  He has contended that he was exposed to acoustic trauma during both periods of active service and that hearing loss resulted.  During his first period of active service from April 1966 to April 1968, the Veteran was awarded the Combat Infantryman Badge (CIB) which indicates that he engaged in combat with the enemy.  The Veteran has stated that he was exposed to acoustic trauma during combat.  As such, there is satisfactory evidence that the Veteran had noise exposure consistent with the circumstances, conditions, or hardships of his service during his first period of active service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  Furthermore, the evidence shows that the Veteran was exposed to noise during his second period of service from August 1976 to September 1984.  In fact, a June 1984 record noted that the Veteran had a history of noise exposure.  The Veteran is also considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  

A May 2009 VA audiological examination establishes that the Veteran has a current hearing loss disability that satisfies the criteria of 38 C.F.R. § 3.385.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
50
50
LEFT
5
5
45
50
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  Thus, a remaining question pertaining to service connection is whether the Veteran's current bilateral hearing loss is related to his military noise exposure.

The service treatment records from the Veteran's first period of service from April 1966 to April 1968 do not reveal any complaints, documentation, or notations regarding hearing loss.  Audiometric results on the March 1968 separation examination report were all under "20" or within normal limits.  However, during the Veteran's second period of service, there is evidence of higher puretone thresholds.  

In a November 1973 record, it was noted that the Veteran had some high frequency hearing loss, left ear greater than the right ear.  The audiometric findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
15
LEFT
20
20
15
35
10

April and June 1974 Audiometric Evaluations were normal except for a finding of 20 at 3000 Hz on the left in June 1974.  July 1979 Audiometric results were similar to the 1974 results with one 20 at 4000 Hz on the left.  In February 1981, audiometric findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
15
LEFT
20
20
15
35
15

The examiner noted "Deafness, partial, left . . . ."  In the Physical Profile block, the examiner assigned a "2" under "H" for hearing.  (In a physical profile block on an examination report there are six categories (P, U, L, H, E, S), including "H" for hearing.  See Odiorne v. Principi, 3 Vet.App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An individual having a numerical designation of '1' under all factors is considered to possess a high level of medical fitness and, consequently is medically fit for any military assignment.").

In June 1984, the Veteran was sent to the Audiology Clinic for a consultation.  The audiometric testing results on the report are in graph form but appear to be as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
15
LEFT
15
10
10
35
25
In a June 1984 consultation report, the examining physician noted that the Veteran had intermittent difficulty hearing and that he had a history of noise exposure.  It was noted that the Veteran had mid and high frequency hearing loss "AU" or "both ears", stable since audiometric testing in February 1981.  In the June 1984 report of medical history on the examination conducted in connection with his separation from active duty service, the Veteran checked "don't know" regarding whether he experienced hearing loss during service.  

Following separation from active service, the Veteran served in the Nebraska National Guard from February 1985 to December 1992.  On the enlistment examination report, dated in December 1984, audiometric testing results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
10
LEFT
0
10
10
20
30

The examiner noted, "Some high frequency hearing loss, [left greater than right] ear."

The Veteran was afforded an examination during his National Guard service in November 1988.  The audiometric results were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
30
30
LEFT
10
10
25
40
20

In connection with his claim for service connection for hearing loss, the Veteran was afforded a VA examination in May 2009.  The examiner only noted the Veteran's period of service as April 1966 to April 1968.  The Veteran reported military noise exposure of mortars, artillery, and rifles.  He also reported National Guard military noise exposure.  The examiner noted mild to moderately severe sensorineural hearing loss in the right ear and moderate to moderately severe sensorineural hearing loss in the left ear.  The examiner opined that it was less likely as not that the Veteran's hearing loss was related to military noise exposure due to the normal hearing at separation.  In an addendum to the report, following receipt of service treatment records from the Veteran's second period of active service, the same examiner noted that the claims file was reviewed.  She stated that it was less likely as not that the hearing loss was related to military noise exposure due to hearing loss at separation which was nondisabling.  

However, as noted above, the Board notes that absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, however, it does not matter whether the Veteran's hearing loss is due to noise exposure in service or to some other cause or factor.  This Veteran had a diagnosis of high frequency hearing loss in 1981 and 1984 while he was still on active duty.  Therefore, it is not necessary to determine whether current hearing loss is the result of acoustic trauma or some other injury or to a disease in service because the onset of the current disability was during active duty as shown by his service treatment records.  It is enough that hearing loss had its onset "coincident with service in the Armed Forces" for service connection to be granted.  38 C.F.R. § 3.303(a).  "This may be accomplished by affirmatively showing inception . . . during service . . . ."  Id.  

In other words, where the disability for which service connection is sought had its onset or "inception" in active service, it is not necessary for the Veteran to advance a theory of causation such as acoustic trauma or noise exposure or ear infections or anything else.  He is only required to show that "a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  In this case, the service treatment records show that hearing loss was incurred coincident with active duty, and his hearing loss has been shown by recent VA audiometric testing to be of such severity now to meet the VA requirements for a current hearing loss "disability" under 38 C.F.R. § 3.385.  Accordingly, service connection must be granted for hearing loss.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.383.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


